Case 5:20-cv-00003-RGK-RAO Document 17 Filed 08/07/20 Page 1 of 1 Page ID #:175



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    JERRY D. ELKINS,                           Case No. ED CV 20-0003 RGK
                                                             (RAO)
  12                       Petitioner,
  13          v.
                                                   ORDER ACCEPTING FINDINGS,
  14    T. JUSINO,                                 CONCLUSIONS, AND
                                                   RECOMMENDATIONS OF
  15                       Respondent.             UNITED STATES MAGISTRATE
                                                   JUDGE
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
  18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
  19   The Court has further engaged in a de novo review of those portions of the Report to
  20   which Plaintiff has objected.
  21         The Court hereby accepts and adopts the findings, conclusions, and
  22   recommendations of the Magistrate Judge.
  23         IT IS ORDERED that the Petition is denied, and Judgment shall be entered
  24   dismissing this action without prejudice.
  25

  26   DATED: August 7, 2020
  27
                                              R. GARY KLAUSNER
  28                                          UNITED STATES DISTRICT JUDGE
